Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-15 are pending and examined. Claims 16-20, newly added, are also pending and examined.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) received on 12/6/2018, 12/6/2018, 12/14/2018, 10/4/2021, 3/23/2022, and 6/18/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
It is further noted that the information disclosure statements received on 12/6/2018 are duplicates. 
Drawings
The drawings are objected to because Fig. 4, depicted as a process flow diagram, has all of the blocks indicated by reference numerals shown as blank. Only the instant Specification details what the blocks indicated by reference numerals are meant to indicate. As such, Fig. 4 needs to be corrected so that the blocks include text relating to the steps indicated by the reference numerals. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Garry Tuma on 7/29/2022.

Claims 2-4, 7, and 14 have been accepted and remain as originally presented.
	The claims have been amended as follows:

Claim 1 has been amended as follows:
	1. (Currently Amended) A system for detecting an analyte of interest in a sample, comprising: 
	a measurement chamber for metering the sample and including a defined amount of an activator for causing the generation of a product when interacting with the analyte of interest, wherein upon metering of the sample into the measurement chamber, the activator is present in a defined concentration; 
	a heating element thermally coupled to the measurement chamber; 
	a controller adapted to control the heating element such that the measurement chamber is maintained at a defined temperature (Td); 
	a sensor adapted to detect said product; 
	a timer adapted to time an interaction time between the sample and the activator; and 
	a processor responsive to the sensor and the timer and adapted to, upon addition of the sample to the measurement chamber, determine an amount of the analyte of interest in the sample from: 
	a single sensor signal indicative of an amount of said product in the measurement chamber provided by the sensor prior to termination of said interaction, such that when the single sensor signal is captured, the interaction between the analyte of interest and the activator has not yet completed or reached equilibrium; 
	known interaction kinetics between the analyte of interest and the activator at the defined temperature and the defined concentration; and 
	the interaction time at time of generation of the single sensor signal.

Claim 5 has been amended as follows:
	5. (Currently Amended) The system of claim 4, wherein the sensor is adapted to generate the single sensor signal in response to a control signal from the timer.

Claim 6 has been amended as follows:
	6. (Currently Amended) The system of claim 5, wherein: 
	the analyte of interest is 
	the activator is at least one of fMLP (formyl-methionyl-leucyl-phenylalanine), CRP (cAMP receptor protein), an antigen, an endogenous or exogenous danger-associated molecular pattern and a microbiological pathogen-associated molecular pattern.

Claim 8 has been amended as follows:
	8. (Currently Amended) A method of detecting [[an]] the analyte of interest in [[a]] the sample with the system of claim 1, the method comprising: 
	providing [[a]] the measurement chamber containing [[a]] the defined amount of [[an]] the activator for causing the generation of [[a]] the product when interacting with the analyte of interest; 
	metering said sample by filling the measurement chamber with the sample, wherein upon metering of the sample into the measurement chamber, the activator is present in a defined concentration; 
	maintaining the measurement chamber at [[a]] the defined temperature during the interaction between the analyte of interest and the activator with the heating element and timing [[an]] the interaction time (tm) between the sample and the activator with the timer; 
	sensing [[an]] the amount of the product with the sensor after a defined interaction time (tm) prior to termination of said interaction, thereby capturing the single sensor signal, such that when the single sensor signal is captured, the interaction between the analyte of interest and the activator has not yet completed or reached equilibrium; and 
	determining [[an]] the amount of the analyte of interest in the sample with the processor from:
	the sensed amount of the product;
	known interaction kinetics between the analyte of interest and the activator at the defined temperature and the defined concentration; and
	the defined interaction time.

Claim 9 has been amended as follows:
	9. (Currently Amended) The method of claim 8, wherein the defined temperature is in the range of 25-40°C

Claim 10 has been amended as follows:
	10. (Currently Amended) The method of claim 8, wherein the defined concentration is in the range of 0.003 - 0.3 μM

Claim 11 has been amended as follows:
	11. (Currently Amended) The method of claim 8, wherein the defined interaction time is less than 15 minutes

Claim 12 has been amended as follows:
	12. (Currently Amended) The method of claim 8, wherein the sample is a bodily fluid

Claim 13 has been amended as follows:
	13. (Currently Amended) The method of claim 12, wherein:
	the analyte of interest is 
	the activator is at least one of fMLP (formyl-methionyl-leucyl-phenylalanine), CRP (cAMP receptor protein), an antigen, an endogenous or exogenous danger-associated molecular pattern and a microbiological pathogen-associated molecular pattern.

Claim 15 has been amended as follows:
	15. (Currently Amended) The method of claim 14, wherein providing [[a]] the measurement chamber containing [[a]] the defined amount of [[an]] the activator for causing the generation of [[a]] the product when interacting with the analyte of interest comprises: 
	providing a disposable cartridge including the measurement chamber; and 
	inserting the disposable cartridge in an analysis unit.

New dependent claims 16-20 have been added as follows:
	16. (New) The method of claim 8, wherein the defined temperature is in the range of 30-39°C.

	17. (New) The method of claim 8, wherein the defined temperature is in the range of 36-38°C.

	18. (New) The method of claim 8, wherein the defined concentration is in the range of 0.01 - 0.1 μM.

	19. (New) The method of claim 8, wherein the defined concentration is in the range of 0.025 - 0.05 μM.

	20. (New) The method of claim 8, wherein the defined interaction time is less than 5 minutes.
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Hassibi et al. (US Pub. No. 2008/0039339; hereinafter Hassibi) teaches measuring signals at multiple points to determine an analyte concentration (Hassibi [0009]), and Macioszek et al. (US Pub. No. 2006/0211130; hereinafter Macioszek) teaches measuring signals at multiple points, and comparing the data points to a calibration curve to determine an analyte concentration (Macioszek; [0506]-[0517], see Figs. 78-79). Malecha (US Pub. No. 2015/0001097; already of record on the IDS received 3/23/2022) teaches accounting for the effects of temperature to more accurately measure analyte concentration (Malecha [0007]-[0009]). However, Hassibi, Macioszek, and Malecha do not teach, either alone or in combination with the prior art of record, providing a defined amount of an activator that, upon metering of a sample, results in an activator present in a defined concentration, maintaining the measurement temperature at a defined temperature, and recording an interaction time between the sample and the activator with the timer. Then, using only a single signal generated by a sensor indicative of an amount of product produced by interaction between an analyte of interest in the sample and the activator, the signal being generated before interaction between the analyte of interest and the activator has completed, the amount of analyte of interest in the sample is determined using the sensed amount of product, known interaction kinetics between the analyte of interest and the activator at the defined temperature and defined concentration of the activator, and the interaction time when the signal is generated. 
Claims 2-20 are allowable as they are dependent on claim 1, an allowed claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John McGuirk whose telephone number is (571)272-1949. The examiner can normally be reached M-F 8am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 1798

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798